The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (10,930,563) in view of Hsu et al. (8,232,152).Regarding claims 1, 13 and 21, Cheng et al. teach in figure 17A and related text a layout method, executed by at least one processor (inherently used in a layout design), comprising: 
generating a design data comprising an electronic circuit (the inherent equivalent circuit of the illustrated structure); and 
generating a design layout by placing a cell (the entire structure) corresponding to the electronic circuit, wherein 
the cell comprises a first transistor nMOS 16 and a second transistor pMOS 14 arranged over the first transistor, 
wherein the first transistor nMOS 16 comprises: 
a gate 52, 30, 54 extending in a first direction (in a first vertical direction); 
a first active region (the top parts of layers 15 and 17) arranged in a first layer (arbitrarily chosen) and extending in a second direction (horizontal direction) perpendicular to the first direction; and 
a first conductive line (the bottom left part of source 20) and a second conductive line (the bottom right part of source 24) arranged on two sides of the first active region (see figure 1), 
wherein the second transistor pMOS 14 comprises: 
the gate 52, 30, 54; 
a second active (the bottom parts of layers 15 and 17) arranged in a second layer (arbitrarily chosen) over the first layer and extending in the second direction (horizontal direction); and 
a third conductive line (the top left part of source 20) and a fourth conductive line (the top right part of drain 24) arranged on two sides of the second active region (see figure 1),  
wherein the gate 52, 30, 54 extends in the first layer and the second layer, and crosses the first active region and the second active region at a position between the first conductive line and the second conductive line, 
wherein at least one of the first, second, third and fourth conductive line comprises a first portion non-overlapped with the gate in the first direction.

Cheng et al. do not explicitly state using a first layer and a second layer and do not explicitly state that the gate comprises metal layer 52, silicon layer 30 and work function 54.
Hsu et al. teach in figure 3A and related text a gate 11 comprises metal layer 112, silicon layer 110 and work function 111.
However, regarding the claimed limitations of a first layer and a second layer, if the first layer and the second layer are formed attached to each other and comprising the same material (please note that the claims do not preclude that the first layer and the second layer can be attached to each other) then these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a first layer and a second layer attached to each other and which are indistinguishable does not produce a structure which is different from a structure which is formed of only one layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first layer and a second layer (instead of one layer) in Cheng et al.’s device, in order to improve the structural integrity of the device.
Cheng et al. and Hsu et al. are analogous art because they are directed to vertical transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate comprises a metal layer, a silicon layer and a work function, as taught by Hsu et al., in Cheng et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 2, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to manufacture a lithography mask according to the design layout, in prior art’s device, in order to be able to simplify the processing steps of making the device.

Regarding claims 3, 13 and 21, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the cell of prior art’s device to comprise a first power rail arranged in a third layer underlying the first layer and a second power rail arranged in a fourth layer over the second layer, wherein the first power rail and the second power rail are configured to supply a first voltage and a second voltage, respectively, in order to provide external connections to the device when using the device in an application which requires top and bottom external connections, respectively.

Regarding claim 4, in the combined devices the first and second power rails overlap the first and second active regions.

Regarding claim 9, Cheng et al. teach in figure 17A and related text a second conductive via electrically connecting the first conductive line to the third conductive line, wherein the first and third conductive lines are on a same side of the gate. 

Regarding claim 10, Cheng et al. teach in figure 17A and related text teach that the first and second conductive lines have different lengths in the second direction.

Regarding claim 11, Cheng et al. teach in figure 17A and related text that the first and second transistors have different conductivity types.

Regarding claim 12, Cheng et al. teach in figure 17A and related text that the first and second transistors comprise one or more nanosheets (see e.g. abstract).

Regarding claim 21, Cheng et al. teach in figure 17A and related text a first conductive via electrically connecting the first power rail to the first active region or connecting the second power rail to the second active region.

Regarding claims 14 and 22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the gate wraps around nanosheets of the first and second active regions from a cross-sectional view in the in prior art’s device, in order to improve the device characteristics by achieving high integration and preventing short channel effects as is well known in the art when using “Gate-All-Around” (GAA) technology.

Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form prior art’s cell to comprise a fifth conductive line extending in the second direction in one of the second and third layers, wherein at least one of the first, second, third and fourth conductive lines overlaps the fifth conductive line and is non-overlapped with the gate from a top-view perspective, in order to improve the contact resistance of the device by providing larger contact area for external connection.

Regarding claim 16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form prior art’s cell to comprise a sixth conductive line arranged in the second layer and electrically connected to the second active region; and a first conductive via electrically connecting the sixth conductive line and the first power rail.

Regarding claims 17 and 23, in the combined device the sixth/first conductive line is non-overlapped with the first and second conductive lines/gate from a top-view perspective.

Claims 5-8, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (10,930,563) and Hsu et al. (8,232,152), as applied to the claims above, and further in view of Liaw (2017/0207239).Regarding claim 5, Cheng et al. and Hsu et al. teach substantially the entire structure, as applied to the claims above, except fifth and sixth conductive lines extending in the third layer and arranged on opposite sides of the first power rail.
Liaw teaches in figure 1 and related text fifth and sixth conductive lines M1 extending in the third layer and arranged on opposite sides of a first rail M1.
Liaw, Cheng et al. and Hsu et al. are analogous art because they are directed to vertical transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use fifth and sixth conductive lines extending in the third layer and arranged on opposite sides of the first power rail in prior art’s device, in order to provide better external connections to the device.

Regarding claim 6, in the combined device at least one of the first, second, third and fourth conductive line comprises a second portion overlapping one of the fifth and sixth conductive lines from a top-view perspective.

Regarding claim 7, in the combined device a first conductive via VIA-1 arranged between the first and fourth layers and electrically connecting the first conductive line to the fifth conductive line.

Regarding claim 8, in the combined device seventh and eighth conductive lines extending in the fourth layer and arranged on opposite sides of the second power rail.

Regarding claims 14 and 22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the gate across the second and third layers and wraps around the first and second active regions from a cross-sectional view (i.e. using Vertical gate all around (VGAA) CMOS technology) in prior art’s device in order to improve the device characteristics by achieving high integration and preventing short channel effects as is well known in the art. 


Response to Arguments
	Applicants’ arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/4/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800